Case 1:19-cv-00122-GNS-HBB Document 1 Filed 09/13/19 Page 1 of 9 PageID #: 1




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                 BOWLING GREEN DIVISION

  THOMAS COOMER,

       Plaintiff,

  v.                                                 CASE NO.: 1:19-cv-122-GNS

  COMMONWEALTH HEALTH
  CORPORATION, INC. d/b/a HILLCREST
  CREDIT AGENCY,

       Defendant.
                                        /

                     COMPLAINT AND DEMAND FOR JURY TRIAL

         COMES NOW, Plaintiff, Thomas Coomer, by and through the undersigned

  counsel, and sues Defendant, COMMONWEALTH HEALTH CORPORATION, INC.

  d/b/a HILLCREST CREDIT AGENCY, and in support thereof respectfully alleges

  violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”).

                                      INTRODUCTION

            1.      The TCPA was enacted to prevent companies like Defendant from

  invading American citizen’s privacy and to prevent abusive “robo-calls.”

            2.      “The TCPA is designed to protect individual consumers from receiving

  intrusive and unwanted telephone calls.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740

  (2012).

            3.      “Senator Hollings, the TCPA’s sponsor, described these calls as ‘the

  scourge of modern civilization, they wake us up in the morning; they interrupt our dinner

  at night; they force the sick and elderly out of bed; they hound us until we want to rip the


                                               1
Case 1:19-cv-00122-GNS-HBB Document 1 Filed 09/13/19 Page 2 of 9 PageID #: 2




  telephone out of the wall.” 137 Cong. Rec. 30, 821 (1991). Senator Hollings presumably

  intended to give telephone subscribers another option: telling the autodialers to simply

  stop calling.” Osorio v. State Farm Bank, F.S.B., 746 F. 3d 1242, 1256 (11th Cir. 2014).

          4.        According     to   the   Federal   Communications    Commission     (FCC),

  “Unwanted calls are far and away the biggest consumer complaint to the FCC with over

  200,000 complaints each year – around 60 percent of all the complaints…Some private

  analyses estimate that U.S. consumers received approximately 2.4 billion robocalls per

  month        in   2016.”      https://www.fcc.gov/about-fcc/fcc-initiatives/fccs-push-combat-

  robocalls-spoofing.

                                  JURISDICTION AND VENUE


           5.       Jurisdiction and venue for purposes of this action are appropriate and

  conferred by 28 U.S.C. § 1331, Federal Question Jurisdiction, as this action involves

  violations of the TCPA.

           6.       Subject matter jurisdiction, federal question jurisdiction, for purposes of

  this action is appropriate and conferred by 28 U.S.C. § 1331, which provides that the

  district courts shall have original jurisdiction of all civil actions arising under the

  Constitution, laws, or treaties of the United States; and this action involves violations of

  47 U.S.C. § 227(b)(1)(A)(iii). See Mims v. Arrow Fin. Servs., LLC, S.Ct. 740, 748 (2012)

  and Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242, 1249 (11th Cir. 2014).

          7.        The alleged violations described herein occurred in Allen County,

  Kentucky. Accordingly, venue is appropriate with this Court under 28 U.S.C.




                                                  2
Case 1:19-cv-00122-GNS-HBB Document 1 Filed 09/13/19 Page 3 of 9 PageID #: 3




  §1391(b)(2), as it is the judicial district in which a substantial part of the events or

  omissions giving rise to this action occurred.

                                FACTUAL ALLEGATIONS

         8.      Plaintiff is a natural person, and citizen of the State of Kentucky, residing

  in the city of Adolphus, Allen County.

         9.      Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755

  F. 3d 1265 (11th Cir. 2014) and Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242 (11th

  Cir. 2014).

         10.     Defendant is a corporation with its principal place of business located at

  800 Park Street, Bowling Green, Kentucky 42101 and which conducts business in the

  State of Kentucky.

         11.     Defendant called Plaintiff approximately 500 times in an attempt to collect

  on a debt.

         12.     Some or all of the calls Defendant made to Plaintiff’s cellular telephone

  number were made using an “automatic telephone dialing system” which has the capacity

  to store or produce telephone numbers to be called, using a random or sequential number

  generator (including but not limited to a predictive dialer) or an artificial or prerecorded

  voice; and to dial such numbers as specified by 47 U.S.C § 227(a)(1) (hereinafter

  “autodialer calls”). Plaintiff will testify that his knew it was an autodialer because of the

  vast number of calls he received and because he heard a pause when he answered his

  phone before a voice came on the line and/or he received prerecorded messages from

  Defendant.



                                               3
Case 1:19-cv-00122-GNS-HBB Document 1 Filed 09/13/19 Page 4 of 9 PageID #: 4




          13.    Plaintiff believes the calls were made using equipment which has the

  capacity to store numbers to be called and to dial such numbers automatically.

          14.    Plaintiff is the subscriber, regular user, and carrier of the cellular

  telephone numbers (270) ***-9077 and (270) ***-9600. Plaintiff was the called party and

  recipient of Defendant’s calls.

          15.    Defendant placed hundreds of automated calls to Plaintiff’s cellular

  telephone numbers (270) ***-9077 and (270) ***-9600 in an attempt to collect a debt.

          16.    In or about August 2017, Plaintiff changed his cellular telephone number

  from (270) ***-9600 to (270) ***-9077, due to Defendant’s constant telephone calls and

  harassing conduct.

          17.    Upon receipt of the calls from Defendant, Plaintiff’s caller ID identified

  the calls were being initiated from, but not limited to, the following number: (270) 793-

  0065; and when those numbers are dialed, an artificial voice answers and identifies the

  numbers as belonging to Defendant.

          18.    On several occasions over the last four (4) years, Plaintiff instructed

  Defendant’s agent(s) to stop calling his cellular telephone.

          19.    On or about March 2017, Plaintiff communicated with Defendant from his

  aforementioned cellular telephone number and instructed Defendant’s agent to cease

  calling his numbers.

          20.    Each subsequent call Defendant made to Plaintiff’s aforementioned

  cellular telephone and landline telephone was done so without the “express consent” of

  Plaintiff.



                                               4
Case 1:19-cv-00122-GNS-HBB Document 1 Filed 09/13/19 Page 5 of 9 PageID #: 5




         21.     Each subsequent call Defendant made to Plaintiff’s aforementioned

  cellular telephone and landline telephone was knowing and willful.

         22.     In or about June 2017, Plaintiff again answered a call from Defendant to

  his aforementioned cellular telephone number. Plaintiff again             spoke to an

  agent/representative of Defendant and informed the agent/representative that the calls to

  his cellular telephone were harassing and again demanded they cease calling his phone.

         23.     In or about July 2017, Plaintiff again answered a call from Defendant to

  his aforementioned cellular telephone number. Plaintiff again             spoke to an

  agent/representative of Defendant and informed the agent/representative that the calls to

  his cellular telephone were harassing and again demanded they cease calling his phone.

         24.     In or about August 2017, Plaintiff again answered a call from Defendant

  to his aforementioned cellular telephone number. Plaintiff again spoke to an

  agent/representative of Defendant and informed the agent/representative that the calls to

  his cellular telephone were harassing and again demanded they cease calling his phone.

         25.     Despite clearly and unequivocally revoking any consent Defendant may

  have believed they had to call Plaintiff on his cellular telephone, Defendant continues to

  place automated calls to Plaintiff.

         26.     Plaintiff’s numerous conversations with Defendant’s agent/representative

  over the telephone wherein he demanded a cessation of calls were in vain as Defendant

  continues to bombard him with automated calls unabated.

         27.     Defendant intentionally harassed and abused Plaintiff on numerous

  occasions by calling several times during one day, and on back to back days, with such



                                              5
Case 1:19-cv-00122-GNS-HBB Document 1 Filed 09/13/19 Page 6 of 9 PageID #: 6




  frequency as can reasonably be expected to harass. Defendant has a corporate policy to

  use an automatic telephone dialing system or a pre-recorded or artificial voice to

  individuals just as it did to the Plaintiff’s cellular telephone in this case.

          28.     Defendant has a corporate policy to use an automatic telephone dialing

  system or a pre-recorded or artificial voice to individuals just as they did to Plaintiff’s

  cellular telephone in this case.

          29.     Defendant has a corporate policy to use an automatic telephone dialing

  system or a pre-recorded or artificial voice, just as they did to the Plaintiff’s cellular

  telephone in this case, with no way for the consumer, or Defendant, to remove the

  number.

          30.     Defendant’s corporate policy is structured so as to continue to call

  individuals like Plaintiff, despite these individuals explaining to Defendant they do not

  wish to be called.

          31.     Defendant has numerous other federal lawsuits pending against them

  alleging similar violations as stated in this Complaint.

          32.     Defendant has numerous complaints against it across the country asserting

  that its automatic telephone dialing system continues to call despite being requested to

  stop.

          33.     Defendant has had numerous complaints against it from consumers across

  the country asking to not be called, however Defendant continues to call these

  individuals.




                                                  6
Case 1:19-cv-00122-GNS-HBB Document 1 Filed 09/13/19 Page 7 of 9 PageID #: 7




          34.    Defendant’s corporate policy provided no means for Plaintiff to have

  Plaintiff’s number removed from Defendant call list.

          35.    Defendant has a corporate policy to harass and abuse individuals despite

  actual knowledge the called parties do not wish to be called.

          36.    Not one of Defendant’s telephone calls placed to Plaintiff were for

  “emergency purposes” as specified in 47 U.S.C. § 227(b)(1)(A).

          37.    Defendant willfully and/or knowingly violated the TCPA with respect to

  Plaintiff.

          38.    From each and every call placed without express consent by Defendant to

  Plaintiff’s cell phone, Plaintiff suffered the injury of invasion of privacy and the intrusion

  upon his right of seclusion.

          39.    From each and every call without express consent placed by Defendant to

  Plaintiff’s cell phone, Plaintiff suffered the injury of the occupation of her cellular

  telephone line and cellular phone by unwelcome calls, making the phone unavailable for

  legitimate callers or outgoing calls while the phone was ringing from Defendant call.

          40.    From each and every call placed without express consent by Defendant to

  Plaintiff’s cell phone, Plaintiff suffered the injury of unnecessary expenditure of his time.

  For calls he answered, the time he spent on the call was unnecessary as he repeatedly

  asked for the calls to stop. Even for unanswered calls, Plaintiff had to waste time to

  unlock the phone and deal with missed call notifications and call logs that reflect the

  unwanted calls. This also impaired the usefulness of these features of Plaintiff’s cellular

  phone, which are designed to inform the user of important missed communications.



                                                7
Case 1:19-cv-00122-GNS-HBB Document 1 Filed 09/13/19 Page 8 of 9 PageID #: 8




          41.     Each and every call placed without express consent by Defendant to

  Plaintiff’s cell phone was an injury in the form of a nuisance and annoyance to the

  Plaintiff. For calls that were answered, Plaintiff had to go to the unnecessary trouble of

  answering them. Even for unanswered calls, Plaintiff had to waste time to unlock the

  phone and deal with missed call notifications and call logs that reflected the unwanted

  calls. This also impaired the usefulness of these features of Plaintiff’s cellular phone,

  which are designed to inform the user of important missed communications.

          42.     Each and every call placed without express consent by Defendant to

  Plaintiff’s cell phone resulted in the injury of unnecessary expenditure of Plaintiff’s cell

  phone’s battery power.

          43.     Each and every call placed without express consent by Defendant to

  Plaintiff’s cell phone where a voice message was left which occupied space in Plaintiff’s

  phone or network.

          44.     Each and every call placed without express consent by Defendant to

  Plaintiff’s cell phone resulted in the injury of a trespass to Plaintiff’s chattel, namely his

  cellular phone and his cellular phone services.

          45.     As a result of the calls described above, Plaintiff suffered an invasion of

  privacy. Plaintiff was also affect in a personal and individualized way by stress, anxiety,

  nervousness, embarrassment, distress and aggravation.

                                          COUNT I
                                   (Violation of the TCPA)

          46.     Plaintiff fully incorporates and realleges paragraphs 1 through 45 as if

  fully set forth herein.


                                                8
Case 1:19-cv-00122-GNS-HBB Document 1 Filed 09/13/19 Page 9 of 9 PageID #: 9




         47.     Defendant willfully violated the TCPA with respect to Plaintiff,

  specifically for each of the auto-dialer calls made to Plaintiff’s cellular telephone after

  Plaintiff notified Defendant that Plaintiff wished for the calls to stop

         48.     Defendant repeatedly placed non-emergency telephone calls to Plaintiff’s

  cellular telephone using an automatic telephone dialing system or prerecorded or artificial

  voice without Plaintiff’s prior express consent in violation of federal law, including 47

  U.S.C § 227(b)(1)(A)(iii).

         WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

  triable and judgment against Defendant for statutory damages, punitive damages, actual

  damages, treble damages, enjoinder from further violations of these parts and any other

  such relief the court may deem just and proper.

                                                 Respectfully submitted,


                                                 /s/ John C. Distasio, Esquire
                                                 JOHN C. DISTASIO, ESQUIRE
                                                 Florida Bar No.: 096328
                                                 MORGAN & MORGAN, TAMPA, P.A.
                                                 One Tampa City Center
                                                 201 N. Franklin Street, Suite 700
                                                 Tampa, FL 33602
                                                 Telephone: (813) 223-5505
                                                 Facsimile: (813) 223-5402
                                                 JDistasio@ForThePeople.com
                                                 JSherwood@ ForThePeople.com
                                                 LCrouch@ForThePeople.com

                                                 Attorney for Plaintiff (PRO HAC VICE
                                                 PENDING)




                                                9
